48 F.3d 1236NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.
Joseph P. SMITH, Petitioner,v.UNITED STATES POSTAL SERVICE, Respondent.
No. 94-3594.
United States Court of Appeals, Federal Circuit.
Feb. 10, 1995.

63 M.S.P.R. 702.
AFFIRMED.
Before MAYER, Circuit Judge, FRIEDMAN, Senior Circuit Judge, and PLAGER, Circuit Judge.
PER CURIAM.


1
This case stems from a decision of the Merit Systems Protection Board (Board) finding that the Postal Service had improperly suspended the appellant Smith, and directing remedial action.  The Board ultimately denied Smith's petition for enforcement of that decision, "find[ing] that the agency has taken all actions required to be in full compliance with the Board's decision."   Order July 12, 1994, Docket Number DC0752930311-X-1.


2
In his informal brief, Smith contends that the Postal Service improperly failed (1) to expunge from his personnel file records reflecting his suspension and (2) to award the correct interest on the back pay it had given him.  As the Board's administrative judge ruled in rejecting these contentions, however,


3
The copies of the disputed Forms 3971 and 3972, show that the agency has removed or voided all reference to appellant being deemed AWOL during the period of the constructive suspension, without any indication that such action was the result of the Board's reversal of the agency's action.  Thus, I find the agency has cleansed appellant's records sufficiently to return him to the status quo ante.


4
The administrative judge also correctly ruled that the Postal Service had corrected its prior miscalculation of interest, and that the non-payment of compounded interest for the brief period involved was de minimis.


5
The decision of the Merit System Protection Board is


6
AFFIRMED.